Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 1 of 10 PageID# 271



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

                                                      )
CHMURA ECONOMICS &                                    )
ANALYTICS, LLC,                                       )
                                                      )
Plaintiff/Counterclaim                                )
Defendant,                                            )      Case No. 3:19-cv-813-REP
                                                      )
v.                                                    )
                                                      )
RICHARD LOMBARDO,                                     )
                                                      )
Defendant/Counterclaim                                )
Plaintiff.                                            )

                            STIPULATED PROTECTIVE ORDER

       The parties to this Stipulated Protective Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Scope. All disclosures, affidavits and declarations and exhibits thereto,

deposition testimony and exhibits, discovery responses, documents, electronically stored

information, other information, and other things produced, provided, or disclosed in the course of

this action which may be subject to restrictions on disclosure under this Order, and information

derived directly therefrom (hereinafter referred to collectively as “documents”), shall be subject

to this Order as set forth below. The Order is also subject to the Local Rules of this District and

the Federal Rules of Civil Procedure on matters of procedure and calculation of time periods.

       2.      Form and Timing of Designation. A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

"CONFIDENTIAL" on the document in a manner that will not interfere with the legibility of the

document and that will permit complete removal of the designation. Documents shall be


                                                 1
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 2 of 10 PageID# 272



designated prior to or at the time of the production or disclosure of the documents. Thereafter

any information learned or obtained as a result of the inspection shall be subject to protection

under this Order in accordance with the applicable designation. When electronically stored

information is produced which cannot itself be marked with the designation CONFIDENTIAL,

the physical media on which such electronically stored information is produced shall be marked

with the applicable designation, or the producing party shall otherwise designate that material in

writing as CONFIDENTIAL. The party receiving such electronically stored information shall

then be responsible for labeling any copies that it creates thereof, whether electronic or paper,

with the applicable designation. By written stipulation the parties may agree temporarily to

designate original documents that are produced for inspection CONFIDENTIAL even though the

original documents being produced have not themselves been so labeled. All information

learned in the course of such an inspection shall be protected in accordance with the stipulated

designation. The copies of documents that are selected for copying during such an inspection

shall be marked CONFIDENTIAL as required under this Order and thereafter the copies shall be

subject to protection under this Order in accordance with their designation. The designation of

documents for protection under this Order does not mean that the document has any status or

protection by statute or otherwise except to the extent and for the purposes of this Order.

       3.      Documents Which May be Designated CONFIDENTIAL. Any party may

designate documents as CONFIDENTIAL upon making a good faith determination that the

documents contain information protected from disclosure by statute or that should be protected

from disclosure as confidential business or personal information, medical or psychiatric

information, trade secrets, personnel records, or such other sensitive information that is not




                                                 2
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 3 of 10 PageID# 273



publicly available. Public records and documents that are publicly available may not be

designated for protection under this Order.

       4.      Depositions. Deposition testimony shall be deemed CONFIDENTIAL only if

designated as such. Such designation shall be specific as to the portions of the transcript or any

exhibit designated for protection under this Order. Thereafter, the deposition testimony and

exhibits so designated shall be protected, pending objection, under the terms of this Order. By

stipulation read into the record the parties may agree temporarily to designate an entire

deposition and the exhibits used therein for protection under this Order pending receipt and

review of the transcript. In such a circumstance, the parties shall review the transcript within

thirty days of the receipt thereof and specifically designate the testimony and exhibits that will be

protected under this Order. Thereafter only the specifically designated testimony and exhibits

shall be protected under the terms of this Order.

       5.      Protection of Confidential Material.

       (a)     Protection of Documents Designated CONFIDENTIAL. Documents disclosed

by one party and designated CONFIDENTIAL under this Order shall not be used for any

purpose whatsoever by the receiving party or by the receiving party’s authorized agents and

representatives as set forth in subparagraphs (1)-(7) other than the prosecution or defense of this

action, and of any appeal thereof. The parties and counsel for the parties shall not disclose or

permit the disclosure of any documents designated CONFIDENTIAL to any third person or

entity except as set forth in subparagraphs (1)-(7). Subject to these requirements, the following

categories of persons may be allowed to review documents that have been designated

CONFIDENTIAL.




                                                    3
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 4 of 10 PageID# 274



       (1)     Outside Counsel of Record. Outside counsel of record for the parties and

               employees and agents of counsel who have responsibility for the preparation and

               trial of the action.

       (2)     Parties. Parties and employees of a party to this Order.

       (3)     The Court. The Court and its personnel.

       (4)     Court Reporters and Recorders. Court reporters and recorders engaged for

               depositions, but only after such persons have completed the certification

               contained in Attachment A, Acknowledgment of Understanding and Agreement

               to Be Bound.

       (5)     Consultants, Investigators and Experts. Consultants, investigators, or experts

               employed by the parties or counsel for the parties to assist in the preparation and

               trial of this action or proceeding, but only after such persons have completed the

               certification contained in Attachment A, Acknowledgment of Understanding and

               Agreement to Be Bound.

       (6)     Others by Consent. Other persons only by written consent of the producing

               party or upon order of the Court and on such conditions as may be agreed or

               ordered. All such persons shall execute the certification contained in Attachment

               A, Acknowledgment of Understanding and Agreement to Be Bound.

       (b)     Control of Documents. Counsel for the parties shall take reasonable and

appropriate measures to prevent unauthorized disclosure of documents designated for protection

under this Order. Counsel shall maintain the originals of the forms signed by persons

acknowledging their obligations under this Order for a period of 1 year after dismissal of the

action, the entry of final judgment and/or the conclusion of any appeals arising therefrom.



                                                 4
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 5 of 10 PageID# 275



       (c)     Copies. All copies of documents designated for protection under this Order, or

any individual portion of such a document, shall be marked with the designation

CONFIDENTIAL if the words do not already appear on the copy. All such copies shall be

entitled to the protection of this Order.

       (d)     Inadvertent Production. Inadvertent production of any document or information

without a designation of CONFIDENTIAL shall be governed by Fed. R. Evid. 502. In the event

a party discovers it has inadvertently produced CONFIDENTIAL material that has not been so

designated, it may designate the documents by subsequent notice in writing specifically

identifying the documents and furnishing the correct designation, in which event the parties shall

henceforth treat such information as provided in this Order. Moreover, the production of

documents subject to protection under the attorney-client privilege and/or protected by the work-

product, joint defense or other similar doctrine, or by another legal privilege protecting the

information from discovery, shall not constitute a waiver of any privilege or other protection,

provided that the producing party notifies the receiving party, in writing, of the production after

its discovery of the same. Upon such notification, all privileged materials that were

inadvertently produced, and all copies thereof, shall be returned or destroyed, at the option of the

producing party.

       6.      Filing of CONFIDENTIAL Documents Under Seal. In accordance with Local

Civil Rule 5, and absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the Court shall first consult with

counsel for the party or nonparty who designated the document as CONFIDENTIAL to

determine if some measure less restrictive than filing a document under seal may serve to

provide adequate protection to the confidential information. The party seeking to file documents



                                                 5
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 6 of 10 PageID# 276



designated CONFIDENTIAL shall provide notice of its intention to do so at least 48 hours in

advance of the applicable filing.

       In the event a party seeks to file any documents that are subject to protection under this

Order with the Court, the filing party shall, in accordance with the requirements of Local Civil

Rule 5, take appropriate action to ensure that the documents receive proper protection from

public disclosure, including: (1) appropriately redacting any document designated as

CONFIDENTIAL before filing it publicly; (2) where appropriate, submitting the unredacted

documents solely for in camera review; or (3) where the preceding measures are not adequate,

the filing party shall be responsible for preparing the documents as set forth in Local Civil Rule

5. The parties understand and agree that documents may be filed under seal only with the

permission of the Court after proper motion in compliance with the procedures set forth in Local

Civil Rule 5. The parties further understand and agree that documents designated as

CONFIDENTIAL under this Order do not, on that basis alone, necessarily qualify to be redacted

or sealed under the applicable substantive law, Local Civil Rules, or Federal Rules of Civil

Procedure. Nothing in this Order shall be construed as abrogating the requirement under Local

Civil Rule 5(C) that the party designating certain documents as CONFIDENTIAL shall have the

burden to demonstrate the propriety of sealing or redactions.

       7.      Challenges by a Party to a Designation for Protection Under this Order. Any

CONFIDENTIAL designation is subject to challenge by any party or non-party with standing to

object. Before filing any motions or objections to a designation for protection under this Order

with the Court, the objecting party shall have an obligation to meet and confer in a good faith

effort to resolve the objection by agreement. If agreement is reached confirming or waiving the

CONFIDENTIAL designation as to any documents subject to the objection, the designating



                                                 6
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 7 of 10 PageID# 277



party shall serve on all parties a notice specifying the documents and the nature of the agreement.

If the parties cannot agree, the objecting party shall request a ruling from the Court (in

accordance with the Court’s procedures for resolving discovery disputes) regarding whether the

documents in question are entitled to the CONFIDENTIAL designation. The producing party

shall have the burden of justifying the disputed designation. Notwithstanding any challenge to a

designation, the documents in question shall continue to be treated as designated under this

Protective Order until either (a) the producing party withdraws the designation; or (b) the Court

rules that the documents in question are not entitled to the designation.

        8.      Action by the Court. Applications to the Court for an order relating to any

documents designated for protection under this Order shall be by motion in accordance with the

Local Civil Rules. Nothing in this Order or any action or agreement of a party under this Order

limits the Court’s power to make any orders that may be appropriate with respect to the use and

disclosure of any documents produced or used in discovery or at trial. Notwithstanding any

challenge to the designation of documents as CONFIDENTIAL, all material previously so

designated shall continue to be treated as subject to the full protection of this Order until either:

(1) the designating party withdraws such designation in writing; or (2) the Court rules that the

documents should no longer be designated as CONFIDENTIAL.

        9.      Use of Confidential Documents or Information at Trial. Absent order of the

Court, all trials are open to the public and there will be no restrictions on the use at trial of any

document designated for protection under this Order. If a party intends to present at trial

documents designated for protection under this Order, or information derived therefrom, such

party shall provide advance notice to the party designating the documents for protection under

this Order least five (5) days before the commencement of trial by identifying the documents or



                                                   7
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 8 of 10 PageID# 278



information at issue as specifically as possible (i.e., by Bates number, page range, deposition

transcript lines, etc.). Upon motion of the party designating the document for protection under

this Order, the Court may thereafter make such orders as are necessary to govern the use of such

documents or information at trial.

       10.     Obligations on Conclusion of Litigation.

       (a)     Order Remains in Effect. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

       (b)     Return of Documents Designated for Protection Under this Order. Within

thirty (30) days after dismissal or entry of final judgment not subject to further appeal, all

documents designated for protection under this Order, including copies, shall be returned to the

producing party unless: (1) the document has been offered into evidence or filed without

restriction as to disclosure; (2) the producing party agrees to destruction in lieu of return; or (3)

as to documents bearing the notations, summations, or other mental impressions of the receiving

party, that party elects to destroy the documents and certifies to the producing party that it has

done so. Notwithstanding the above requirements to return or destroy documents, counsel may

retain copies of all pleadings, motions, orders, written discovery, and other papers filed with the

Court or exchanged by the parties even though they may contain documents designated for

protection under this Order. Counsel may also retain attorney work product, including an index

which refers or relates to documents designated for protection under this Order, so long as that

work product does not duplicate verbatim substantial portions of the text or images of documents

designated for protection under this Order. This work product shall continue to be subject to the

protections of this Order in accordance with the applicable designation. An attorney may use his




                                                   8
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 9 of 10 PageID# 279



or her work product in a subsequent litigation provided that its use does not disclose or use

documents designated for protection under this Order.

         12.   Order Subject to Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing

concerning the subject matter.

         13.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any documents

designated for protection under this Order are entitled to protection under Rule 26(c) of the

Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific

document or issue.

         14.   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.



         IT IS SO ORDERED.

Dated:___________                                    ______________________________
                                                     Senior District Judge Robert E. Payne




                                                 9
Case 3:19-cv-00813-REP Document 28-1 Filed 03/16/20 Page 10 of 10 PageID# 280



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                    )
CHMURA ECONOMICS &                                  )
ANALYTICS, LLC,                                     )
                                                    )
Plaintiff/Counterclaim                              )
Defendant,                                          )      Case No. 3:19-cv-813-REP
                                                    )
v.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
Defendant/Counterclaim                              )
Plaintiff.                                          )

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order entered
in the above-captioned action and attached hereto, understands the terms thereof, and agrees to
be bound by its terms. The undersigned submits to the jurisdiction of the United States District
Court for the Eastern District of Virginia in matters relating to the Protective Order and
understands that the terms of the Protective Order obligate him/her to use documents designated
CONFIDENTIAL in accordance with the Order solely for the purposes of the above-captioned
action, and not to disclose any such documents or information derived directly therefrom to any
other person, firm or concern.

        The undersigned acknowledges that violation of the Protective Order may result in
penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:



Date:                              Signature: _______________________________________

                                               10
